Case 20-10469-amc        Doc 19    Filed 06/01/20 Entered 06/01/20 13:11:07             Desc Main
                                   Document Page 1 of 1


                    IN THE UNITED STATES BANKRUPTCY COURT
                   FOR THE EASTERN DISTRICT OF PENNSYLVANIA

                                                 )
 In re:                                          ) Chapter 7
                                                 )
 JUSTIN RICHMAN,                                 ) Case No. 20-10469-amc
                                                 )
        Debtor.                                  )
----------------                                 )


                                             ORDER

        AND NOW, this __ day of ______, 2020, in the United States Bankruptcy
Court for the Eastern District of Pennsylvania, upon the consideration of the Motion of Hyperion
Bank for Relief from the Automatic Stay Pursuant to 11 U.S.C. § 362(d), and any responses
thereto, and for good cause shown, it is

          ORDERED AND DECREED that the Motion is GRANTED as set forth herein; and it is

        FURTHER ORDERED, pursuant to Section 362(d) of the Bankruptcy Code that the
automatic stay imposed by Section 362(a) of the Bankruptcy Code is lifted for the purpose of
Allowing Hyperion to proceed with its rights under its loan documents, including foreclosure,
against the real property located at 421 Cedartop Court, Harleysville, Towamenein Township,
Montgomery County, Pennsylvania a/k/a Parcel No.: 53-00-01275-74-2; and it is

       FURTHER ORDERED that Hyperion is authorized to take such action as may be
necessary or appropriate to implement and effectuate the relief granted by this Order; and it is

       FURTHER ORDERED that Federal Rule of Bankruptcy Procedure 4001(a)(3) is not
applicable and this Order shall become effective immediately upon its entry and shall not be
stayed notwithstanding anything int the Federal Rules of Bankruptcy Procedure to the contrary.


                                              BY THE COURT:



 Date: June 1, 2020
                                              HONORABLE ASHELY M. CHAN
                                              UNITED STATES BANKRUPTCY JUDGE




                                                                                          4468656v.1
